

 S1310 ENR: Organization of American States Legislative Engagement Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1310IN THE SENATE OF THE UNITED STATESAN ACTTo strengthen the participation of elected national legislators in the activities of the Organization of American States and reaffirm United States support for Organization of American States human rights and anti-corruption initiatives, and for other purposes.1.Short titleThis Act may be cited as the Organization of American States Legislative Engagement Act of 2020.2.FindingsCongress makes the following findings:(1)The Charter of the Organization of American States establishes that representative democracy is an indispensable condition for the stability, peace and development of the region.(2)Article 2 of the Inter-American Democratic Charter of the Organization of American States affirms that the effective exercise of representative democracy is the basis for the rule of law and of the constitutional regimes of the member states of the Organization of American States.(3)Article 26 of the Inter-American Democratic Charter states that the OAS will continue to carry out programs and activities designed to promote democratic principles and practices and strengthen a democratic culture in the Hemisphere.(4)In accordance with the OAS Charter and the Inter-American Democratic Charter, the OAS General Assembly, OAS Permanent Council, and OAS Secretariat have established a wide range of cooperative agreements with domestic and international organizations, including national legislative institutions.(5)In 2004, OAS General Assembly Resolution 2044 (XXXIV–O/04) appealed for the strengthening of legislatures, as well as inter-parliamentary cooperation on key items of the inter-American agenda, with a view, in particular, to generating initiatives to fight corruption, poverty, inequality, and social exclusion.(6)In 2005, OAS General Assembly Resolution 2095 (XXXV–O/05) called on the OAS Secretariat to invite […] the presidents or speakers of the national legislative institutions of the Americas, i.e., congresses, parliaments, or national assemblies, […] to attend a special meeting of the Permanent Council […] for the initiation of a dialogue on topics on the hemispheric agenda.(7)In 2014 and 2015, the OAS Secretariat expanded its engagement with elected national legislators from OAS member states by convening two meetings of presidents of national legislatures, first in Lima, Peru and subsequently in Santiago, Chile.(8)However, no permanent procedures exist to facilitate the participation of elected national legislators from OAS member states in OAS activities.(9)The Organization for Security and Co-operation in Europe (OSCE) Parliamentary Assembly has proven successful at strengthening inter-parliamentary cooperation among its member states.3.Sense of CongressIt is that sense of Congress that—(1)elected national legislators play an essential role in the exercise of representative democracy in the Americas, including by—(A)promoting economic freedom and respect for property rights;(B)promoting the rule of law and combating corruption;(C)defending human rights and fundamental freedoms; and(D)advancing the principles and practices expressed in the Charter of the Organization of American States, the American Declaration on the Rights and Duties of Man, and the Inter-American Democratic Charter; (2)establishing procedures and mechanisms to facilitate the participation of elected national legislators from OAS member states in OAS activities could contribute to the promotion of democratic principles and practices and strengthen a democratic culture in the Western Hemisphere;(3)increasing and strengthening the participation of elected national legislators from OAS member states in OAS activities could advance the principles and proposals expressed in section 4 of the Organization of American States Revitalization and Reform Act of 2013 (Public Law 113–41; 127 Stat. 549);(4)the OAS General Assembly, OAS Permanent Council, and OAS Secretariat should take steps to facilitate greater participation of elected national legislators from OAS member states in OAS activities; (5)the OAS Permanent Council resolutions titled Guidelines for the Participation of Civil Society in OAS Activities and Strategies for Increasing and Strengthening Participation by Civil Society Organizations in OAS Activities should serve as important references for efforts to bolster the participation of elected national legislators from OAS member states in OAS activities; and(6)the successful experience of the Organization for Security and Co-operation in Europe Parliamentary Assembly should serve as a model to the OAS in creating a similar mechanism.4.Strengthening participation of elected national legislators at the OAS(a)In generalThe Secretary of State, acting through the United States Mission to the Organization of American States, should use the voice and vote of the United States to support the creation of procedures for the Organization of American States that—(1)enhance the participation of democratically elected national legislators from OAS member state countries in OAS activities that advance the principles of the Inter-American Democratic Charter and the core values of the OAS consistent with the principles and proposals expressed in section 4 of the Organization of American States Revitalization and Reform Act of 2013 (Public Law 113–41; 127 Stat. 549);(2)create an annual forum for democratically elected national legislatures from OAS member states to discuss issues of hemispheric importance, including regional efforts to defend human rights and combat transnational criminal activities, corruption, and impunity;(3)permit elected national legislators from OAS member states to make presentations, contribute information, and provide expert advice, as appropriate, to the OAS Secretariat, OAS Permanent Council, and OAS General Assembly about OAS activities on issues of hemispheric importance;(4)lead to the creation of a mechanism to regularly facilitate the participation of elected national legislators in OAS activities; and(5)reinforce OAS Secretariat programs that provide technical assistance for the modernization and institutional strengthening of national legislatures from OAS member states. (b)ExpensesThe Secretary of State, acting through the United States Mission to the Organization of American States, as appropriate, shall seek to ensure that expenses related to the procedures set forth in this Act do not increase member quotas, assessed fees, or voluntary contributions and that the Secretariat of the OAS shall seek to ensure shared financial responsibilities among the member states in facilitating the financial support necessary to carry out this initiative.5.Support for OAS human rights and anti-corruption initiatives(a)Sense of CongressIt is the sense of Congress that—(1)the efforts of the OAS Secretary General and Secretariat to combat corruption and impunity in the Americas represent important contributions to strengthening the rule of law and democratic governance in the Americas; and(2)the United States should support efforts to ensure the effectiveness and independence of OAS initiatives to combat corruption and impunity in the Americas.(b)Anti-corruption and human rights promotion strategyNot later than 180 days after the date of the enactment of the Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a strategy for supporting OAS anti-corruption and human rights promotion efforts. The strategy should include— (1)an assessment of United States programs, activities, and initiatives with the OAS to support anti-corruption and human rights promotion in the Americas;(2)a summary of the steps taken by the United States Mission to the OAS to strengthen anti-corruption and anti-impunity efforts in the Americas; (3)an assessment of necessary reforms and initiatives to prioritize and reinforce the OAS Secretary General and Secretariat’s efforts to advance human rights and combat corruption and impunity in the Americas;(4)a detailed plan to facilitate increased OAS collaboration, as appropriate, with relevant stakeholders, including elected national legislators and civil society, in support of an approach to promote human rights and combat transnational criminal activities, corruption, and impunity in the Americas; and (5)a detailed plan for implementing the strategy set forth in this section of the Act.6.Reporting requirements(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on OAS processes, initiatives, and reforms undertaken to implement section 4, actions taken to implement the strategy required under section 5(b), and steps taken to implement the Organization of American States Revitalization and Reform Act of 2013 (Public Law 113–41). The report should include— (1)an analysis of the progress made by the OAS to adopt and effectively implement reforms and initiatives to advance human rights and combat corruption and impunity in the Americas; and(2)a detailed assessment of OAS efforts to increase stakeholder engagement to advance human rights and combat corruption and impunity in the Americas.(b)BriefingsNot later than one year after the Secretary of State submits the report required under subsection (a), and annually thereafter for two additional years, the Secretary shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a briefing on the information required to be included in such report.7.Sense of Congress on elected national legislatorIt is the sense of Congress that an elected national legislator participating in the activities outlined in this Act should be an individual that— (1)was elected as a result of periodic, free and fair elections; and(2)is not known to be under investigation or convicted for corruption or transnational criminal activities, including trafficking of people, goods, or illicit narcotics, money-laundering, terrorist financing, acts of terrorism, campaign finance violations, bribery, or extortion. Speaker of the House of RepresentativesVice President of the United States and President of the Senate